Citation Nr: 1112094	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  04-20 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD)


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The Veteran had active military service from February 1960 to January 1964.

This appeal comes before the Board from a September 2003 rating decision of the North Little Rock, Arkansas, Regional Office (RO).  That decision denied service connection for PTSD.


In April 2005, the Veteran was notified that he was scheduled for a hearing at the RO before a Veterans Law Judge, but he failed to report for the July 2005 scheduled hearing.  The notice letter, dated April 19, 2005, was sent to the Veteran's last known address of record in Little Rock, as reflected by the address listed by the Veteran on his Substantive Appeal that was the last document received from him prior to the hearing in May 2004.  Many years later, in June 2010, the Veteran submitted a statement in which he indicated, among other things, that he was requesting to be scheduled for a personal hearing before the Board.  This request was not accompanied by any explanation as to how good cause was shown for his failure to appear at the prior scheduled hearing, despite this requirement being specifically referenced in the Board's June 2006 and April 2009 remands, both of which included a citation to 38 C.F.R. § 20.704(d).  

As provided for in section 704(d) of the Board's Rules of Practice, "[i]f an appellant . . . fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will proceed as though the request for a hearing had been withdrawn."  Here, no request for postponement or to reschedule the hearing date, see 38 C.F.R. § 20.704(c), was ever received from the appellant prior to his scheduled Travel Board hearing in July 2005.  Rather, the Veteran simply failed to appear for the hearing that was scheduled to consider the same issue that is presently before the Board, i.e., entitlement to service connection for PTSD.  Because no request to reschedule was received prior to the scheduled hearing date, a motion for a new hearing was required to have been filed within 15 days of the originally scheduled hearing date, along with an explanation concerning why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  

In this case, the June 2010 request for a hearing was filed much longer than 15 days after July 27, 2005, and therefore it was not timely submitted.  Moreover, the motion did not include any explanation concerning why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  For these reasons, the Board finds that good cause has not been shown for purposes of rescheduling a hearing before the Board.  In taking this action, the Board notes that the Veterans Law Judge who the hearing was originally scheduled before, Nancy Robin, has since retired from government service.  Accordingly, any question of good cause is being addressed by the undersigned and not by her due to her unavailability, despite the statement to the contrary in section 704(d) ("Whether good cause for such failure to appear and the impossibility of timely requesting postponement have been established will be determined by the Member who would have presided over the hearing.")  Because the former judge is no longer available to rule on a good cause motion, this judge is doing so out of necessity.  Moreover, any such action is harmless given that the construed motion for a new hearing is jurisdictionally defective in that it was not submitted within 15 days of July 27, 2005.  Consequently, and for all of the above reasons, the Veteran's request to reschedule his Board hearing before a Veterans Law Judge is denied, and the Board will proceed with final appellate review of this matter.  


FINDINGS OF FACT

1.  VA notified the Veteran of the evidence needed to substantiate the claim decided herein, explained to him, who was responsible for submitting such evidence, and obtained and fully developed all evidence necessary for an equitable disposition of the claim.

2.  There is no competent evidence that the Veteran has a current diagnosis of PTSD or any other psychiatric disorder, to include anxiety disorder or depression  


CONCLUSION OF LAW

Neither PTSD nor any other psychiatric disorder, to include anxiety disorder or depression, was incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously required that the claimant be requested to provide any evidence in her or his possession that pertains to the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, for claims pending on or after May 30, 2008, as is the case here, 38 C.F.R. § 3.159 has been amended to eliminate such a requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini, the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, May 2002, August 2002, December 2002, March 2003, and May 2003 letters, sent prior to the initial unfavorable AOJ decision in September 2003, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for PTSD, and the type of evidence that might assist him.  Additionally, the letters informed the Veteran of the evidence that VA would attempt to obtain and what evidence he was responsible for identifying or submitting to VA.  

Additionally, a June 2006 letter, sent after the September 2003 rating decision, advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The Veteran's claim was readjudicated by the RO subsequent to this notice, in July 2007 and May 2010, thereby correction any possible prejudice caused by an untimely notice.  
 
Moreover, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim, any question as to the appropriate disability rating or effective date to be assigned is rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision based on any error contained in the VCAA duty to notify notice(s).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the Veteran has been prejudiced thereby).  All that the VCAA requires is that the duty to notify be satisfied and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  Therefore, based on the foregoing, the Board finds that VA has satisfied its duty to notify the Veteran. 

Duty to Assist

Turning to the duty to assist, the Veteran's service treatment records (STRs), service personnel records, and post-service medical records were considered by both the RO and the Board in connection with the adjudication of his claim.  No potential sources or locations of relevant records have otherwise been identified either by the Veteran or by a review of the record for which VA has not satisfied all required duties to attempt to obtain.  The Board notes that searches for additional STRs have been undertaken to no avail.  In that regard, the Board finds that there is no indication whatsoever that the STRs that are of record are incomplete in any manner, given the presence of entrance and separation examinations, dental records, and treatment records covering the entire period of the Veteran's period of service.  Accordingly, the Board finds that any further attempts to obtain STRs would be futile because all records have already been obtained and associated with the claims file.  Additionally, VA has received confirmation from the Social Security Administration that its file on the Veteran has been destroyed and that any additional attempts to obtain records of the Social Security Administration would be futile and to no avail.  The Veteran was notified of this by the July 2007 Supplemental Statement of the Case.  

The Board observes that in a June 2006 remand, the Board directed the RO to correct a VCAA notice defect, obtain Social Security Administration and VA treatment records, and attempt to verify the alleged stressor.  A review of the record indicates that the RO has completed, to the extent possible, the development requested by the Board in its remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, as discussed above, the ordered notice has been provided.  The VA treatment records were obtained, and the other records request and attempt to verify a claimed stressor was completed.  In June 2009, the Veteran stated that he has no other documentary evidence to submit.  

Additionally, the Board notes that the Veteran has been provided with VA examinations and medical opinions for purposes of determining whether his claimed PTSD is related to his military service.  However, as will be discussed below, there is no evidence of record that reflects the existence of a current diagnosis of PTSD.  Thus, the duty to assist in this regard has been fully satisfied.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).  

While the Veteran as a lay person is certainly competent to report symptoms, he is not medically qualified to make a diagnosis of PTSD or any other mental disorder, and the record does not otherwise reflect treatment for the symptoms of, or a current diagnosis of PTSD.  

Finally, the July 2010 PTSD regulatory changes do not apply to this Veteran's PTSD claim, as his claimed stressor is not related to the fear of hostile military or terrorist activity.  More specifically, while this case falls within the time period to which these changes may be applied, they are for application only when the stressor claimed by a Veteran is related to fear of hostile military or terrorist activity and several other requirements are met.  For purposes of these changes, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3), effective July 13, 2010.  Here, the Veteran's claimed stressors involving being assigned to the color guard burial detail for 17 months and serving as a pall bearer do not fall within the definition of "fear of hostile military or terrorist activity" that is contained in this new regulatory provision.  Accordingly, this new provision is not for consideration in this case.  

Thus, for all of the above reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, and any errors committed, if any, were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of this claim.


II.  Analysis

The Veteran contends that service connection for PTSD is warranted due to him being stressed in service while serving on  a color guard burial detail for 17 months, primarily as a pall bearer.  He asserts that seeing the upset families and being forced to do this emotional duty caused PTSD.  He contends that he participated in the burials of 6 "GI's" per day for this length of time.  He asserts that he witnessed bodies dropping out of caskets, women and children fighting with other survivors, and bloodshed.  He states that, since service, he has self-medicated with drugs and alcohol and experiences difficulty sleeping, with recurring dreams, family and legal problems, difficulty dealing with people and attending funerals, and other problems.  The Veteran claims that he currently has PTSD as a result of the in-service activities, from which, he asserts, he requested but was denied a transfer, and, as such, service connection is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD generally requires medical evidence establishing a clear, current diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304.  

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish a claimed stressor varies depending on whether the Veteran "engaged in combat with the enemy" or not.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary for purposes of satisfying the in-service incurrence element of a service connection claim.  Similar provisions exist to apply to a Veteran stressed by fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f).  

In this case, however, the Veteran's claimed stressor is unrelated to combat or to fear of hostile military or terrorist activity.  Consequently, his lay testimony alone is not sufficient for purposes of establishing the occurrence of the alleged non-combat stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Veteran's service treatment and personnel records are negative for any complaints, treatment, or diagnoses referable to a psychiatric disorder, to include PTSD.  There is no competent evidence of record that reflects a current diagnosis of PTSD.  Post-service medical records reflect an occasional (but not current) diagnosis of PTSD or "rule-out" PTSD, but those diagnoses are related to a nonservice incident, wherein the Veteran was pushed off a roof.  

A VA examination in July 2009 showed that the examiner did not find sufficient evidence to warrant the diagnosis of PTSD.  According to the VA examiner, the experiences the Veteran reported are not sufficient to warrant a PTSD diagnosis.  Moreover, the examiner found no evidence in the record to support the Veteran's unsupported assertion of having observed bodies falling out of caskets on multiple occasions, or of being upset due to the death of fellow servicemen.  The Board agrees and finds these unsupported and vague assertions to be lacking in credibility given the absence of evidence to support the occurrence of these non-combat stressors, as well as the observation by the examiner that the Veteran "did not display a profound emotional experience" when discussing these matters with the examiner despite his assertion at other times regarding how upset he becomes when thinking about these events.  

Additionally, and of significance, during the examination the Veteran gave a history to the examiner of not currently receiving any mental health treatment nor taking any psychotropic medication.  He did not display any significant anxiety or dysphoria, and his mood was generally "euthymic," or of a tranquil and peaceful state of mind.  In making these assessments, the examiner commented that when the Veteran discussed his reactions to funerals, etc., he did not display profound emotional experience.  He also did not report symptoms that would generally be consistent with depression.  For example, he reported working an extensive amount and deriving great satisfaction from his accomplishments at work for a local county judge.  Accordingly, there was also not sufficient evidence to warrant the diagnosis of depression.  It was noted that the Veteran's presentation was different than in previous reports, but that in the past he had apparently had a drug and alcohol problem, which had been variously reported.  There was no impairment in thought processing or communication.  

Importantly, the July 2009 VA examination confirmed and continued the relevant findings of a September 2003 VA examination by the same examiner.  That earlier examination yielded the same ultimate conclusion that PTSD was not found.  In addition to the history already given above, the Veteran reported at that 2003 VA examination that he had attended 1,700 funerals while in service.  He said that one time, a fight to the point of bloodshed broke out among the surviving relatives.  There were times when the ex-wives fought over who got to hold the flag.  This was extremely upsetting for the Veteran.  At that time, the examiner said the Veteran presented with some symptoms consistent with PTSD, such as nightmares and intrusive thoughts.  However, the VA examiner did not think that the PTSD criteria were satisfied, because of the nature of the trauma reported.  As confirmed by the later July 2009 examination, a diagnosis of PTSD is not medically warranted.  

The Board notes additionally that there is no supporting evidence on file that the Veteran did observe bodies falling out of caskets.  Despite at least four searches, all of which bore some results, for the Veterans' service personnel records, the service records do not confirm or deny the Veteran's history of service in a color guard burial detail, much less that he was exposed to any incident of a body falling out of a casket.  Moreover, the July 2009 VA examination concluded that the experiences the Veteran reported did not, in the examiner's opinion, appear to be sufficiently stressful to warrant a PTSD diagnosis, in any case.  Accordingly, even assuming that the Veteran did participate in numerous burial details while in service, there is no etiological connection between those in-service events and a currently diagnosed psychiatric disorder, to include PTSD.  

While the Veteran is competent to testify as to his psychiatric symptomatology, he is not competent or qualified, as a layperson, to diagnose a psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Barr v. Nicholson, 21 Vet. App. 303 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  As relevant to the instant matter, PTSD (or any other psychiatric condition) is not a disorder that is capable of lay observation but rather is a medical diagnosis of a disease that must be rendered by a competent medical professional under the governing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Accordingly, for all of the above reasons, the Board concludes that there is no competent evidence of a current diagnosis of PTSD.  Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.  

As a final matter, the Board addresses whether service connection is warranted for some psychiatric condition other than PTSD.  As discussed in the Board's April 2009 remand decision, a review of the Veteran's voluminous VA treatment records reveals that he has received various diagnoses, or provisional diagnoses, for PTSD, depression, and possible anxiety disorder, along with substance abuse issues.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board notes that the scope of a mental disorders claim is not limited to only the claimed condition, but is "considered a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of the claim."  In view of this requirement, the Board remanded the Veteran's claim for a new mental disorders examination.  In the subsequently completed July 2009 VA examination report, the VA psychologist determined, as already discussed above, that PTSD was not found.  Additionally, the examiner addressed the Clemons aspect of the Veteran's mental health claim and also found both that the evidence was contrary to making a diagnosis of depression, and that he was unable to "find evidence of another psychiatric disorder . . . ."  The Board finds this diagnosis of no psychiatric disorder to be highly credible as it was based on a thorough review of the both the treatment record history and the current examination of the Veteran.  While there is evidence of a history of drug and alcohol abuse over the years, service connection cannot be granted for these conditions on a primary basis.  Accordingly, for all of the above reasons, the Board concludes that the preponderance of the evidence is against the grant of service connection for a psychiatric condition other than PTSD.  If the Veteran is diagnosed with a psychiatric condition in the future, however, he is encouraged to file a claim to reopen.  



ORDER

Service connection for PTSD is denied.




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


